Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR17/71055, filed on 03/05/2020.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/05/2020 has been considered by the examiner.
Oath/Declaration
5.	Oath/Declaration as file 03/05/2020 is noted by the Examiner.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
8.	Claim 1 recites the limitation "… at least one withdrawal point at the second end of the section of piping…" in line 5 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. There is no prior disclosure of a “second end” earlier in the claim.
9.	Claim 2 recites the limitation "… said analysis means being distributed between the housing…" in line 4 of claim 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the limitation in question refers to “the control housing” disclosed earlier in the claim or if it refers to a different “housing”.
10.	Claim 5 recites the limitation "…wherein the sampling frequency of the measurement means …" in line 2 of claim 5.  There is insufficient antecedent basis for this limitation in the claim. There is no prior disclosure of a “sampling frequency” earlier in the claim.
11.	Claims 2-11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as they are dependent on claim 1.
12.	Please make the proper corrections.
Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Herraez et al. US 2010/0213955 (Provided by Applicant; Herinafter Herraez).
Regarding claim 1, Herraez teaches a monitoring device for continuously detecting defects in a section of piping (Fig. 1; Abstract) wherein the device comprises: 
injection means (Fig. 1; 4) suitable for generating an electric current at a first end of the section of piping (Fig. 1; [0044, 0048]), 
at least one withdrawal point (Fig. 1; 3) at the second end of the section of piping, suitable for discharging the injected current via grounding (Fig. 1; [0004, 0048]), 
a control housing (Fig. 1; 2; RMU) with means for measuring at least one component of the current received by the withdrawal point and analysis means for detecting (Fig. 1; [0049, 0056]), on the basis of the measurements obtained by the measurement means, a variation of the received component corresponding to a type of defect in the piping (Fig. 1; [0049, 0056]).
Regarding claim 2, Herraez further teaches the monitoring device according to claim 1, wherein the control housing (Fig. 1; 2; RMU) includes radiofrequency transmission means to a central unit of the measurements made by the measurement means and/or the analysis performed by the analysis means (Fig. 1; [0049, 0056]), said analysis means being distributed between the housing (Fig. 1; 2; RMU) and the central unit (Fig. 1).
Regarding claim 3, Herraez further teaches the monitoring device according to claim 2, wherein the central unit comprises alarm means suitable for warning in the event of detection of a defect of the section of piping monitored (Fig. 1).
(Fig. 1; [0049, 0056]).
Regarding claim 5, Herraez further teaches the monitoring device according to claim 1, wherein the sampling frequency of the measurement means is between 0.01 and 1 Hz (Fig. 1; [0049, 0056]).
Regarding claim 6, Herraez further teaches the monitoring device according to claim 1, wherein the analysis means include comparison means between the variation in intensity per unit of time in the measurements of the intensity component with a database suitable for linking the variation(s) with a type of defect ([0057]).
Regarding claim 7, Herraez further teaches the monitoring device according to claim 6, wherein the comparison means include a low threshold enabling sole accounting of the variations of intensity per unit of time greater than the low threshold to prevent false alarms ([0057]).
Regarding claim 8, Herraez further teaches the monitoring device according to claim 1, further comprising disengaging means suitable for carrying out external controls without triggering an alarm associated with said external controls (Fig. 1; [0044, 0048, 0049, 0056]).
Regarding claim 9, Herraez further teaches the monitoring device according to claim 1, wherein the control housing is integrated in the withdrawal point (Fig. 1).
([0057]).
Regarding claim 11, Herraez further teaches the monitoring system including at least two monitoring devices according to claim 1 and a central unit suitable for monitoring a plurality of sections of piping (Fig. 1; [0044]).
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Collins et al. US 2016/0214852 - In one aspect, the invention relates to a system for monitoring a fluid dispensing system having a storage tank and a piping system having a maximum output flow rate threshold.
Rogers et al. US 2014/0316723 - In one aspect, the invention relates to a system for monitoring a fluid dispensing system having a storage tank and a piping system having a maximum output flow rate threshold. 
Mohajer US 2013/0036800 - The recirculating flow loop comprises a tubular fluid intake nozzle, an intake piping, a pump (11), an injection pipe, and a pipeline. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867